Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This Office Action is in response to applicant’s communication filed on 05/05/21. Claims 1-4, 6, 7, 9-12 are pending in this application. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The Cited art do not disclose: A structure comprising:
an interconnect level including at least one electrically conductive structure embedded in an interconnect dielectric material layer;
a dielectric material layer having a via opening located on the interconnect level, wherein the via opening physically exposes a surface of the at least one electrically conductive structure;
a bottom electrode structure present in at least the via opening;
a conductive landing pad structure located beneath and along sidewalls of the bottom electrode structure that is present in the via opening, wherein the conductive landing pad structure along the sidewalls of the bottom electrode structure has a lateral thickness, as measured from an innermost sidewall to an outermost sidewall of the conductive landing pad structure, that is less than a vertical thickness of the conductive landing pad structure, as measured from a bottommost surface of the conductive landing pad structure to a bottommost surface of the bottom electrode structure, and wherein the bottom electrode structure has a topmost surface that is coplanar with a topmost surface of the conductive landing pad structure
and a topmost surface of the dielectric material layer; and
a metal-containing structure located directly on at least the bottom electrode structure., wherein a portion of the metal-containing structure extends onto, and directly contacts, the topmost surface of both of the conductive landing pad structure and the dielectric material layer, as recited in amended claim 1. Claim 2-4, 6 and 9-12 depend from claim 1 and are also allowable.
A structure comprising:
an interconnect level including at least one electrically conductive structure embedded in an interconnect dielectric material layer;
a dielectric material layer having a via opening located on the interconnect level, wherein the via opening physically exposes a surface of the at least one electrically conductive structure;
a bottom electrode structure present in at least the via opening; a conductive landing pad structure located beneath and along sidewalls of the bottom electrode structure that is present in the via opening, wherein the conductive landing pad structure along the sidewalls of the bottom electrode structure has a lateral thickness, as measured from an innermost sidewall to an outermost sidewall of the conductive landing pad structure, that is less than a vertical thickness of the conductive landing pad structure, as measured from a bottommost surface of the conductive landing pad structure to a bottommost surface of the bottom electrode structure;
a metal-containing structure located directly on at least the bottom electrode structure, wherein a portion of both the bottom electrode structure and the conductive landing pad structure extends outside of the via opening and is present above a topmost surface of the dielectric material layer and wherein an outermost sidewall edge of the portion of the bottom electrode structure that is located outside the via opening is vertically aligned to an outermost sidewall
edge of the portion of the conductive landing pad structure that is located outside the via opening and an outermost sidewall edge of the metal-containing structure; and another dielectric material layer located on and entirely above the dielectric material layer containing the via opening, wherein the metal-containing structure and the portions of the bottom electrode structure and the conductive landing pad structure that extend outside of the via opening are embedded in the another interconnect dielectric material layer and wherein the outermost sidewalls of each of the bottom electrode structure, the conductive landing pad structure and the metal containing structure contact a surface of the another dielectric material layer, as recited in amended independent claim 7. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Discussion of Related Art
Alkokar (US 8508018 B2) A device comprising; a substrate having a layer of dielectric material on a surface of the substrate, the dielectric material having a feature formed therein, wherein the feature is a depression in the dielectric material, wherein the feature has at least one side wall and the side wall of the feature is coated with a barrier layer, wherein the barrier layer is comprised of a metal selected from the group consisting of Pt, Ir, Pd, Re, and Rh, and a substance selected from the group consisting of Mn, Mg, MgB.sub.2, P, B, Al, and Co, wherein the substance is present in the barrier layer in an amount from 1 to 10 atomic weight percent of the metal that is selected from the group consisting of Pt, Ir, Pd, Re, and Rh, wherein the feature contains copper, and wherein the barrier layer is between the copper and the dielectric material, wherein the feature does not comprise a layer comprising Ti, Ta, or W between the copper and the dielectric material.




Examiner’s note

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD CHIN whose telephone number is (571)270-1827.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDWARD CHIN/Primary Examiner, Art Unit 2813